DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 16-29 and 31-36 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or suggest (claim 16) forming a first layer in a nano-crystalline phase; forming a second layer above the first layer and in an amorphous phase; forming a third layer above the second layer and in a polycrystalline phase; and forming a fourth layer above the third layer and in a nano-crystalline phase as recited within the context of the claim, (claim 23) threading dislocation defects are formed in the second tantalum nitride layer as recited within the context of the claim, and, (claim 31) depositing a first layer in a nano-crystalline phase; depositing a second layer above the first layer and in a poly-crystalline phase; depositing a third layer above the second layer and in the nano-crystalline phase; and depositing a fourth layer above the third layer and in the poly-crystalline phase as recited within the context of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see p. 8-9, filed 7.5.2022, with respect to (1) overcoming the objections and rejections of the previous Office Action, (2) incorporation of allowable subject matter of claim 30 into claim 23, and, (3) support for new claim 36 have been fully considered and are persuasive.  Claims 16-29 and 31-36 are allowed.

Conclusion
As stated in the previous Office Action, the prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lin et al. (US 6140231 A) discloses forming a tantalum adhesion layer (30, Fig. 3) and a stacked tantalum nitride layer (34-36) thereon (Figs. 4-5).
Lai et al. (US 6187673 B1) discloses forming a first Ti layer (34), a first TiN layer (36) thereon, and, a second TiN layer (28) thereon (Fig. 2).
Huang et al. (US 20060027925 A1) discloses forming a barrier layer (10) with stacked crystalline layers (6) and amorphous/nanocrystalline layers (8, Figs. 1-2).
Wu et al. (US 9418951 B2) discloses forming composite multi-layer barrier layers (Fig. 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andres Munoz/Primary Examiner, Art Unit 2894